   8:16-cr-00194-LSC-SMB Doc # 96 Filed: 07/08/20 Page 1 of 2 - Page ID # 784



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:16CR194

        vs.
                                                     ORDER ON APPEARANCE FOR
MICHAEL M. THOMAS,                                 SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on July 8, 2020 regarding Petition for
Offender Under Supervision [88].       Karen M. Shanahan represented the defendant.
Michael P. Norris represented the government. The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:30 a.m. on
August 27, 2020.
       The government moved for detention based upon risk of flight and danger. The
defendant freely, knowingly, intelligently, and voluntarily waived the right to a detention
hearing. The court finds that the defendant failed to meet his burden to establish by clear
and convincing evidence that he will not flee or pose a danger to any other person or to
the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s
motion for detention is granted as to risk of flight and danger and the defendant shall be
detained until further order of the Court.
  8:16-cr-00194-LSC-SMB Doc # 96 Filed: 07/08/20 Page 2 of 2 - Page ID # 785




       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 8th day of July, 2020.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                            2
